UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-7964



JAMES GUY ARNOLD,

                                            Petitioner - Appellant,

          versus


SHERIFF MADES; MARTIN VAN EVANS, Lieutenant,
Warden,

                                           Respondents - Appellees.



                             No. 01-8094



JAMES GUY ARNOLD,

                                            Petitioner - Appellant,

          versus


CHARLES MADES; MARTIN VAN EVANS; WASHINGTON
COUNTY SHERIFF’S DEPARTMENT; ATTORNEY GENERAL
FOR THE STATE OF MARYLAND; M. KENNETH LONG,

                                           Respondents - Appellees.



Appeals from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-01-
2347-AMD, CA-01-3087-AMD)


Submitted:   February 21, 2002              Decided:   March 6, 2002
Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Guy Arnold, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     James Guy Arnold appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 (1994) petition in these consoli-

dated cases.    We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we deny a cer-

tificate of appealability and dismiss on the reasoning of the

district court.    See Arnold v. Mades, Nos. CA-01-2347-AMD & CA-01-

3087-AMD (D. Md. Nov. 2 & 6, 2001 and filed Nov. 27; entered Nov.

29, 2001).    We deny Arnold’s motion for emergency action in No. 01-

7964 and dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED



                                   2